Arnold&Porter                                                                   Samuel Lonergan
                                                                                +1 212.836.7591 Direct
                                                                                Samuel. Lonergan@arnoldporter.com


                                                                  Time for moving for summary judgment is
                                                                  stayed pending a decision of the Rule 37(e)
                                                                  motion before the Magistrate Judge




                                                                      January 2, 2020
                                                                                                      1/2/2020
                                                                                                          Part I
         VIAECF

         Honorable John G. Koehl
         United States District Court
         Southern District of New York
         Daniel Patrick Moynihan U.S. Courthouse
         500 Pearl Street
         New York, NY 10007-1312


                 Re:     Joint Proposed Discovery Schedule
                         Charlestown Capital Advisors, LLC v. Acero Junction, Inc., et al.,
                         No. 18-cv-04437 (JGK)

         Dear Judge Koehl,

                 We represent Plaintiff Charlestown Capital Advisors, LLC ("Charlestown"), in the
         above-captioned matter. Because Plaintiff intends to file, by January 13, 2020, a motion
         under Federal Rule of Civil Procedure 37(e) to preclude certain evidence, among other
         things, Plaintiff respectfully requests that the Court stay the deadline for filing motions for
         summary judgment until such time the Court has ruled on Charlestown's Rule 37(e)
         motion. Defendants Acero Junction, Inc., ("Junction"), and Acero Junction Holdings, Inc.
         ("Holdings") (collectively, "Acero"), and JSM International Limited ("JSM"), do not
         consent to Plaintiffs' request.

                 Your Honor entered the current Scheduling Order in this case on September 30,
         2019 [ECF No. 97]. Under that Order, summary judgment motions are currently due 21
         days after the conclusion of expert and fact discovery. Shortly thereafter, Your Honor
         referred this matter to Magistrate Judge Moses for general pre-trial matters, including the
         scheduling of discovery and nondispositive pre-trial motions [ECF No. 98]. On October
         24, 2019, following a discovery conference before Magistrate Judge Moses, Magistrate
         Judge Moses ordered the fact discovery deadline extended to December 24, 2019, in order
         to accommodate the schedules of Defendants' witnesses for depositions in the United




I   Arnold & Porter Kaye Scholer LLP
    250 West 55th Street I New York, NY 10019-9710   I   www.arnoldporter.com
                                                                                                 US 165341768v1
Arnold&Porter

   Hon. John G. Koeltl
   January 2, 2020
   Page 2

   States. [ECF No. 111]. Under Your Honor's Scheduling Order, summary judgment
   motions are currently due 21 days thereafter, on January 14, 2020.

           On November 25, 2019, pursuant to Magistrate Judge Moses's discovery order,
   Acero submitted affidavits regarding its document search and collection procedures.
   Through these affidavits, Charlestown learned for the first time that the email account for
   Jateen Kapoor, a key witness in this lawsuit and whose signature appears on the contract
   at issue, had been deleted sometime between May and August 2019, and that Acero could
   no longer search or access any of Mr. Kapoor's emails. In addition, responsive emails that
   had previously been extracted from Mr. Kapoor' s email account but had not yet been
   produced were also no longer available. Accordingly, at a discovery conference before
   Magistrate Judge Moses on November 26, 2019, Charlestown requested permission to file
   a motion under Fed. R. Civ. P. 37(e) related to the destruction of Mr. Kapoor's emails.
   Judge Moses granted Charlestown's request and ordered Charlestown to file its motion by
   January 13, 2020. [ECF No. 121]

           Because the outcome of Charlestown's Rule 37(e) motion to preclude will affect
   the evidence that may be used and the issues to be addressed in any motion for summary
   judgment, and may obviate the need for a summary judgment motion altogether,
   Charlestown respectfully requests that the Court stay the deadline for filing motions for
   summary judgment pending a ruling on Charlestown's Rule 37(e) motion.



                                                Resp~ctfully Submitted,
                                                    I'

                                                   fY~~j~
                                                Samuel Lonergan
